921 F.2d 277
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Roberto DOMINGUEZ-PRIETO, Defendant-Appellant.
Nos. 90-5803, 90-5804.
United States Court of Appeals, Sixth Circuit.
Dec. 4, 1990.

1
Before WELLFORD and ALAN E. NORRIS, Circuit Judges, and FORESTER, District Judge*.

ORDER

2
These appeals have been referred to this panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the record indicates that an indictment was entered against the appellant on December 19, 1989.  On December 21, 1989, he was ordered detained pending trial.  He filed a pro se 28 U.S.C. Sec. 2255 motion on March 19, 1990, which was denied as improper on March 21, 1990.  Appellant appealed the order on March 26, 1990 (appeal no. 90-5803).  The trial was held on March 27, 1990, and a verdict entered.  On April 2, 1990, appellant filed a pro se motion for pauper status seeking a copy of the transcript and all papers in his case.  The motion was denied on April 4, 1990, and appellant appealed on April 11, 1990 (appeal no. 90-5804).  The judgment and commitment order was entered May 29, 1990, from which counsel for appellant appealed on May 31, 1990 (appeal no. 90-5781).


4
The imposition of sentence is the final judgment for purposes of an appeal in a criminal case.    Midland Asphalt Corp. v. United States, 489 U.S. 794 (1989);  Flanagan v. United States, 465 U.S. 259, 263 (1984);  United States v. Bratcher, 833 F.2d 69, 71 (6th Cir.1987), cert. denied, 484 U.S. 1030 (1988).


5
Accordingly, it is ORDERED that appeal nos. 90-5803 and 90-5804 be, and they hereby are, dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Karl S. Forester, U.S. District Judge for the Eastern District of Kentucky, sitting by designation